 44DECISIONS OF NATIONALLABOR RELATIONS BOARDColour IV CorporationandGraphicArtsInternation-alUnion,AFL-CIO, CLC, Local 267.1 Case16-CA-4547March 1, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 20, 1972, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.The principal issue in thiscase iswhether ColourIV Corporation (hereafter, Respondent) refused toreinstateGary Groves, an economic striker, as acolor screener in November 19713 fora legitimateand substantial business reason.The Laidlaw Corpo-ration,171NLRB 1366. For the reasons below, wefind inagreementwith the Administrative Law Judgethat Respondent's refusal to reinstate Groves did notconstitute a violation of Section 8(a)(1) and (3) of theAct.The facts, which are more fully set forth in theAdministrative Law Judge's Decision, are as follows.Since 1963 Respondent, a photoengraving andprinting firm in Dallas, Texas, has recognized Local267 (hereafter the Union) as the representative of itsemployees within the Union's jurisdiction. The latestbargaining agreement between the parties expired inMay 1971, when the parties were unable to reachiOn September4, 1972,Lithographers and Photoengravers Internation-alUnion and International Brotherhood of Bookbinders merged to formGraphic Arts International Union2The General Counsel'smotion to correct the record to show that thename of Respondent's vice president at the time of the strike was WeldonHutson and not Weldon Hudson is hereby granted3All dates are in 1971 unless otherwise indicated4That Respondent expected Groves to be able to produce at approxi-mately the journeymen's rate is indicated by two facts First,it started himat $4 25 an hour,only $ 43 an hour below the starting journeyman's rate,and agreed to raise him to $4 50 an hour if he successfully completed a 6-week probationary period Second,under Respondent's contract with theUnion,Groves was at most 2 years from journeyman status,and thus hisexperience alone indicated that his productive abilities would be more likethose of a journeyman than an apprentice5Both Wilson and Johnson testified that Groves never produced morethan one properly exposed and developed color positive a day Grovesasserted that the normal journeyman rate was five a day,and that heagreement on a new contract. In order to bringeconomic pressure on Respondent, the Unionbanned its members from working overtime. Duringthis period Respondent had the greatest volume ofwork in its history, much of it color printing work.An integral part of the color printing process couldonly be done by Respondent's two color screeners,Herschel Johnson and Lloyd Wilson, both journey-men, who were, however, unable to complete all oftheir work within normal working hours. Respondentdid have the option of hiring more journeymen colorscreeners,but it had been unsuccessfully seekingthem for more than a year both from the Union andthrough newspaper advertisements.Itwas under these circumstances that Respondentlearned of the availability of a 3-year apprenticecolor screener, Gary Groves. Although he was not ajourneyman,Respondent immediately hired him,expecting that, in view of his substantial experienceand good recommendations from his previousemployer, Groves would quicklyfamiliarize himselfwith the unique equipment and processes of Respon-dent's plant and thereafter produce at virtually thesame rate as a journeyman.4 Its expectations,however, were unrealized. Groves was able to docolor screening, which involves photographing colormaterialstobe printed and then developing theexposed film, but at a rate only one-fifth that of thejourneymen.5Groves worked for Respondent only 17 days, afterwhich he and the other unit employees, includingJohnson,Wilson, andMelvin Taylor, the colorscreening superintendent, went on strike. The strike,which began on August 9, ended on August 16 withthe inception of Phase I of the Economic Stabiliza-tion Program. On August 17 Respondent met withtheUnion, offered immediate reinstatement tocertain strikers for whom positions were available,and agreed to give preference to the remainingstrikersaccording to seniority in filling futurevacancies in positions they previously held.6 Of thethree color screeners, two, Groves and Johnson, wereproduced that manyat least on one occasionWe need not resolve thisconflict in testimony,since it is clear that except on one occasionGroves'productionrate was substantiallybelow thatof thejourneymen6 It is undisputed that in making this agreementwith the UnionRespondentdid not explicitlywaive its right to refuse to reinstate strikersfor subsequent legitimate and substantial business reasonsWe conclude,for the following reasons,that it also didnot impliedlywaive that rightFirst,whenRespondent at subsequent negotiating sessions withthe Unionraised the subject oflimitations on its duty to reinstate strikers, the Uniondid not onceassert thaton August17 it had understood Respondent toagree that it would reinstate all strikers unconditionally when positionsbecame available Second, since Respondent's August 17 agreementexactlyparalleled the requirementsof theAct as setforth inThe LaidlawCorporation,supra,and since the parties in their subsequent meetingsnegotiated with explicit referencetowardsRespondent'sobligations undertheAct asregards the reinstatement of strikers,we find thatthe onlyreasonable interpretation of the August 17 agreement was that Respondentoffered to complywith the Act in reinstating strikers,and no more We202 NLRB No. 22 COLOUR IV CORPORATIONnot offered immediate reinstatement. Lloyd Wilsonhad been reinstated before the strike ended andJohnson's position had been filled by Estelle Weiss, ajourneyman color screener hired as a permanentreplacement during the strike. Respondent had noneed for Groves at the time because there had been asharp reduction in its business after the strike, and ithad found that its two color screeners, Wilson andWeiss, could satisfactorily accomplish the work.?Around mid-November Respondent decided totransferEstelleWeiss to another position and inaccordance with the August 17 agreement notifiedtheUnion of an opening for a color screener.Respondent requested it to send Herschel Johnson.Johnson refused to return to work at the time, andtheUnion sent Groves. On November 17 Grovesreported to James Webb, Respondent's chief execu-tiveofficer,butWebb refused to reinstate himbecause Respondent was in need of someone with ajourneyman's qualifications and Groves did not havethem. At Groves' request, Webb then consulted withMelvin Taylor, the color screening superintendent,and Harold Bishop, the plant superintendent. Bothmen agreed that Groves did not have the necessaryqualifications. In exclusive reliance on their opinion,Webb then reaffirmed to Groves the decision not toreinstate him. Taylor later explained that, when hetoldWebb that Groves was unqualified, he meantthatGroves could not do the work required of ajourneyman. In the context of Taylor's other testimo-ny, it is apparent that he was referring to Groves'inability to do color screening at the rate expected ofa journeyman color screener.8 Herschel Johnsonsubsequently accepted the color screener position;only then did Respondent effectuate the transfer ofEstelleWeiss.We agree with the Administrative Law Judge thatthe sole reason Respondent refused to reinstateGroves on November 17 was that he did not have thequalifications Respondent then required of its colorscreeners.9We also agree with the AdministrativeLaw Judge's finding that Groves in fact did not havetherefore reject the General Counsel's contention that Respondent agreedon August 17 to reinstate all strikers unconditionally when positions becameavailable'Since Respondent did not reinstate Groves on August 17 because atthat time it had a full complement of color screeners, we agree with theAdministrative Law Judge that it had a legitimate and substantial businessreason for refusing to reinstate him then However,we do not agree with theAdministrative Law Judge'sfinding that Groves' position of "apprenticecolor screener"was abolished after the strike Groves' position was simplythat of color screener Although he was an apprentice,the functions heperformed were identical to those of the other color screeners who werejourneymenMoreover,there were no changes made after the strike in thenormal functions of the color screeners which would have differentiatedtheir positions from the one Groves held before the strike8Taylor's comments make it plain that the reason Respondent refused toreinstateGroves was not that he lacked journeymanstatus,but that helacked a journeyman's productive abilities, or, as Webb and Taylor termed45thosequalifications.Whether he even had thequalifications Respondent required of a color screen-er before the strike is open to question,since, as wenoted above, his average production rate was onlyone-fifth that of the journeymen color screeners.Beforethe strike there were business reasons war-ranting Respondent's tolerance of Groves' low levelof production. It had the greatest amount of work initshistory,most of which had to pass through thehands of colorscreeners,theUnion had bannedovertime work, and Wilson and Johnson were unableto complete all the work without working overtime.Therefore, anythingGroves could contribute to-wards increasing the rate of production was of somevalue.However,when Respondent's volume ofbusinessdeclined sharply after the strike, thebusiness reasonsfor which Respondent had formerlyoverlooked Groves' marginal productivity ceased toexist.Having determined to operate with only twocolorscreenersafter thestrike,Respondent justifi-ably wanted both workers to have the productivecapacities of journeymen. Groves did not have thosecapacities,since hisnormal production rate was onlyone-fifth that of a journeyman. We therefore findthatRespondent had legitimate and substantialbusiness reasonsfor refusingto reinstate him inNovember. Accordingly,we shall dismissthe com-plaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and itherebyis, dismissed.it,a journeyman'squalificationsHad Groveshad the productiveabilities,the collective-bargaining agreementbetweenRespondent and the Unionprovided thatby agreement between the parties his statuscouldbe changedfrom apprenticeto journeymaneven thoughhe had notserved the 5 years'apprenticeshipordinarily required of journeymenHis lack of the requisitestatus could thereforehavebeen correctedeasily,but hislack of therequisite qualificationscouldnot have been9The General Counsel contends, contrary to the Administrative LawJudge's finding,that there was anadditionalreason for Respondent'srefusal to reinstateGroves, namely,the fact thathe had charges filedagainst him as a result of certain alleged strike misconduct occurring onAugust 17 Thismatter was the subject of conflictingtestimony Eli Harris,the presidentofGroves'union, testifiedinaccordwith the GeneralCounsel's contention,while JamesWebb,Respondent's president, testifiedin accordwith theAdministrativeLaw Judge's findingsThe AdministrativeLaw Judgethereforenecessarily made a credibilityresolutionin favor ofWebb, andthe GeneralCounsel's contention amounts to an exception tothat credibilityresolution It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respectto credibility unlessthe clear preponderanceof all the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 N LRB 544,enfd 188 F 2d 362 (C A 3) We have carefullyexaminedthe record andfind no basis for reversing his findings 46DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEbe placed on a preferential hiring list to be recalledaccording to seniority as vacancies occurred.At the end of the strike,one of the two journeymen colorscreeners,Lloyd Wilson,who had been on strike,returnedtowork,while the other striking journeyman colorscreener,Herschel Johnson,and Groves were not reinstat-ed. Some 3 months later,Respondent,in accordance withthe procedure agreed upon, requested the Union to sendJohnson for a color screener opening.When Johnsonrefused the offer,the Union sent Groves for the position,as the next senior color screener not previously reinstated.Respondent refused to reinstate Groves on the ground thathe was not qualified for the position. General Counselcontends that Groves was qualified for the position.Respondent's brief suggests that certain alleged miscon-duct asserted to have been engaged in by Groves was alsoone of the reasons he was not reinstated,and is a basis fordisqualifying Groves from reemployment in any event. TheGeneral Counsel asserts that the alleged misconduct is notdisqualifying,and was not a basis for Respondent's refusalto take Groves back.GeneralCounsel argues, in effect (1) that Groves'prestrike position was not abolished or filled and thereforeRespondent was obligated to reinstate him after the strike;(2) thatGroves was qualified for the position offeredJohnson and should have been employed in that position;(3) that byagreeing to a preferential hiring list(includingGroves) during negotiations concerning reinstatement ofstrikers,Respondent"waived" its later objection basedupon Groves' alleged lack of qualification; and (4) thatRespondent,having received notice that a decertificationpetition had been filed by Respondent's employees, abouta month prior to Groves' request to be put back to work,refused to take Groves back in order to weaken the Unionin the event of a decertification election.Respondent argues that(1) its businesshad dropped offat the end of the strike and it no longer had need for anapprentice color screener; (2) the position offered Johnsonwas an opening for a journeyman color screener, for whichGroves,an apprentice,was not qualified;(3) no preferen-tial hiring list for strikers was agreed upon; and (4) it freelytook backstriking union members,including members ofthe union negotiating committee and the supervisor ofcolor screeners,for whom it had vacancies at the end of thestrikeand thereafter, and the record shows no unionanimus on Respondent's part.B.The Employment of GrovesSkilled journeymen in the processes used by Respondenthave been in short supply. Respondent had sought aqualified journeyman for its photographic processes forover a year throughrequeststhat the Union supply help,and by advertising in foreign and local papers, and byother means,with no success.2During the last months ofthebargaining contract,Respondent had the largestamount of business in its shop that it had had in its history.Itwas apparently able to keep up with its work by workingovertime when necessary. However, when the Respondent2The bargaining agreement provided that the Union was to be notifiedof all vacancies, and employees were to be secured from the Union, ifavailableSIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Dallas, Texas, on August 31 andSeptember 1 and 2, 1972. The complaint issued on May 30,1972, based on charges filed by the Charging Party (hereintheUnion) on November 8 and 30, 1971, alleges that theRespondent I violated Section 8(a)(1) and (3) of the Act byfailing and refusing to reemploy Gary Groves in accord-ancewith a previously agreed preferential hiring listbecauseGroves engaged in union or other protectedconcerted activity. Respondent's answer denies the com-mission of any unfair labor practices, but admits allega-tions of the complaint sufficient to justify the assertion ofjurisdiction under current standards of the Board (Respon-dent sold and shipped products valued in excess of $50,000in interstate commerce during a recent 12-month period),and to support a finding that the Union is a labororganization within the meaning of the Act.FINDINGS AND CONCLUSIONSThe following findings of fact and conclusions are basedupon analysis of the record as a whole, the testimony of thewitnessesfor all parties, and consideration of the demeanorof the witnesses as they testified. To the extent that thetestimony of any witness is inconsistent with these findingsof fact and conclusions, that testimony is, not credited.A.Summary of Factsand IssuesRespondent, engaged in the business of photoengravingand printing in Dallas, Texas, has recognized the Union asthe bargaining representative of Respondent's employeesdoing work within the Union's jurisdiction since 1963,when Respondent started in business. The most recentbargaining agreement between the two expired May 31,1971 (all dates hereinafter are in 1971 unless otherwisenoted). After the expiration of the contract, at a time whenRespondent was operating under great pressure because ofthe volume of work in its shop and a ban on overtime workimposed by the Union, Respondent employed an appren-ticephotographic color screener named Gary Groves.Groves worked for Respondent only 17 or 18 days prior tothe beginning of a strike called against Respondent insupport of the economic demands of the Union. There isan issue among the parties as to whether Groves performedhis work satisfactorily during this period.Groves participated in the strike together with a numberof other employees represented by the Union, including thesupervisor over the color screening operation. Within aweek, because of the imposition of a "wage freeze" as partof the economic policies announced by the President of theUnited States, the strike was called off. Thereis an issue astowhetherRespondent and the Union agreed thatemployees who had been replaced during the strike wouldThe charges and complaint name the Respondent as Engravers,IncorporatedRespondent has since changed its name as set forth in thecaption of this matter COLOUR IVCORPORATION47and the Union were unable to agree upon a new contractto succeed the bargaining agreement expiring May 31, theUnion imposed an "overtime ban," forbidding its membersfrom working beyond the normal workday. This wasadhered to by the employees in the unit involved.Respondent then sought to fulfill its orders by securing themaximum production possible during the normal workdayand by contracting out work to other shops.During the period of this overtime ban, Respondentbecame aware that another firm in the city doing similarwork was laying off an apprentice, Gary Groves, who wasdoing photographic color work.3 He was well recommend-ed to Respondent by his previous employer, and afterinterviewing him Respondent hired Groves on July 23 asan apprentice color screener. Based on Groves' experiencewith his prior employer, Respondent understood he was a3-year apprentice, and agreed to pay him at a rate in excessof that provided for that level in the expired agreement.Groves was advised that he would be a probationaryemployee for 6 weeks, but at the end of that time his ratewould be increased, and eventually he would alternate withthe two journeymen screeners on the mght shift. TheRespondent did not notify the Union that it was hiringGroves, or that his status was that of apprentice. Duringthe events considered hereinafter, the Union, in fact, wasunaware that Groves was employed as an apprentice, andnot ajourneyman.As has been noted, at the time Groves was employed,Respondent had two journeymen doing screening work,Herschel Johnson, a man with 13 years' experience in theindustry, and Lloyd Wilson, who had just completed hisapprenticeship in Respondent's shop. Inasmuch as Re-spondent's equipment was sufficient for only two workersin this process to work on a single shift, about this timeJohnson began working a night shift. After a short time(about a week), Johnson returned to the day shift andWilson went on the night shift. Groves worked only on theday shift from the date he was employed (July 23) untilAugust 9, the date the strike began.It is clear that Respondent's equipment and processeswere different from those to which Groves was accustomedat his previous employer, and Respondent expected that hewould require a period for adjustment. After the second orthird day that Groves was on the job, Wilson and Johnson,who were under some pressure to get the work out, beganto complain in informal, casual conversations with MelvinTaylor, the superintendent over these operations, thatGroves was not getting the work out as they had expected(and thus was not relieving the pressure on them), and, inaddition, theywere having to give Groves aid andassistance which they thought should not be required by a3-year apprentice. In addition, David Mixon, a journey-man dot etcher, through whom all the screeners' work hadto pass, complained to Taylor that he was not gettingenough work from Groves. These complaints also came to3According to the bargaining contract with the Union, Respondent waspermitted to employ one apprentice for each seven full-time journeymen,apprentices were required to have "five years practical experience at one ormore branches of photo-engraving or kindred process" to be classified as ajourneyman, unless otherwise mutually agreed by the parties, apprenticepay was increasedat 6-month intervals at certain percentages of the currentjourneyman ratethe attention of Harold Bishop, the plant superintendentover Taylor. It would appear that neither of these two menhad any significant opportunity to observe or superviseGroves at first hand during this period, though Groves didsubmit his work to them for evaluation. Taylor testifiedthat there was no complaint about the quality of Groves'work, only the amount.4Itwould appear that neither Taylor nor Bishop took anyconstructiveactionwith respect to these complaints.Groveswas not reprimanded, warned, or given anyindication thatRespondent was dissatisfied with hisprogress.At the most, Taylor asked Groves on twooccasions whether he could be of any assistance to Groves,to which Groves replied, in effect, that he thought that hewas getting along all right. Taylor and Bishop state that theturmoil and pressures in the shop at the time precluded anygreater attention to Groves. Groves' testimony that he wasmaking progress in the amount of work he was doing, andin the amount of work he was doing on his own, is credited.Taylor testified that Groves got to the point he could dowork on his own, that Groves was getting out some work,and Taylor was appreciative of that in the circumstances.There was no complaint about Groves' effort or attentionto work. At the hearing, Taylor testified that in his opinion,Groves "can be trained to be a good color photographer. Itmight take a while ..." On the other hand, Grovesadmitted that he was not a qualified journeyman and couldnot produce as much as a journeyman.C.The Strikeand the Strike SettlementOn August 9, certain of Respondent's employees in theunit represented by the Union went on strike againstRespondent in support of union economic bargainingdemands. Among those participating in the strike wasGroves,Herschel Johnson (a member of the unionnegotiating committee),Wilson (then a union member),and Supervisor Taylor (also a union member). During thestrikeRespondent was able to continue some operationsand hired some replacements for striking employees, even,surprisingly,a new journeyman color screener, EstelleWeiss. On August 15, the President of the United Statesannounced an economic program which included a "wagefreeze."On August 16, the Union called off its strikeagainstRespondent. The Respondent thereupon notifiedthe Union by telegram that it desired a meeting to discussthe return of the strikers. This meeting was held on August17.At thismeeting, the Respondent gave the Union a listwhich it had prepared showing the employees employedbefore the strike in each classification. Under the classifi-cation of "Color Screening," listed in the order of seniority,were Lloyd Wilson, Herschel Johnson, and Gary Groves.5At the same time, Respondent gave the Union another listshowing in handwriting the names of employees employedduring the strike including replacements for some strikers,aAt an earlier point, Taylor seemedto statethe contrary, saying that"very, very little" of Groves' work was "acceptable " There are alsoimplications from thetestimony of otherwitnesses reflectingupon thequality of Groves' work To theextent that this is inconsistentwith Taylor'stestimonyset forthin the text immediately above it is notcredited5Groves'lastname was misspelled"Gross."but there is no questionconcerning the identification of the individual 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in typed capital letters the names of the senior strikingemployee or employees in each classification for whompositionswere open at the end of the strike. These 11strikers (including Supervisor Taylor) were offered rein-statement. With respect to the color screening classification,this second list showed the names of Lloyd Wilson andEstelleWeiss, in handwriting.6The testimony of Respondent's witnesses, which was notcontroverted,was that Weiss was employed during thestrike as ajourneyman; that while she was not as proficientasWilson and Johnson in color screening, she was moreversatile; and though she was handicapped somewhat byher small size, she was a competent journeyman colorscreener.Neither Johnson nor Groves were offered reinstatementinthecolor screening classification onAugust 17.Respondent had lost business during the strike, andRespondent asserts this as the basis for not employing anapprentice in color screening after the strike. So far as therecord shows, the Respondent has employed only twojourneymen at one time in this classification since the endof the strike. Respondent's testimony is to the effect thatthese two are fulfilling its needs. There is no evidence tothe contrary, or that the two journeymen have been or arepresentlyworking unusual hours.? There is no evidencethat the Union questioned the Respondent's contention attheAugust 17 meeting that it had only two positionsavailable in color screening on that date and that they werefilled by Wilson and Weiss.At this meeting on August 17, in addition to offering toreinstate the most senior striker to each available positionin the striker's classification, Respondent agreed to placethe remaining strikers on a preferential hiring list, and torecall them by seniority in each classification as positionsbecame available. At this meeting Respondent made nodistinctions as to journeyman or apprentice status, or as tothe qualifications of the remaining strikers not offeredreinstatement at that time. The procedure agreed was thattheRespondent would notify the Union with respect toopenings as they became available and the Union wouldnotify the employees to report. Respondent thereaftercontinued to recall strikers to available positions inaccordance with this procedure.On the evening of August 17, Respondent alleges Grovesengaged in certain conduct with respect to certain ofRespondent's employees which assertedly disqualifies himfor reemployment with Respondent. The incident involvedunquestionably came to Respondent's attention at thetime.As set forth hereinafter, however, it is clear thatRespondent's management did not consider the incident asdisqualifyingGroves from reemployment. It is thereforeunnecessary to detail the circumstances of this incident.6 It would thus appear that Wilson returned to work before the officialend of the strike7There is certain handwritten material on C P Exh 2, placed there byRespondent, with respect to the discontinuance of the night shift at the endof the strike In the absence of testimonial support, I have considered this tobe sheer hearsay, and have disregarded it8The record indicates that the two employees discussed in this regardD.The Posistrike NegotiationsAfter August 17, on two or three occasions Respondentattempted to obtain the Union's agreement to certainlimitations upon the prior agreement to recall the strikerswho had not been reinstated by August 17, including aright on the part of Respondent to judge the qualificationsand competency of the strikers for reinstatement. Inparticular, Respondent named two employees whom it didnot want to take back because of dissatisfaction with theirperformance prior to the strike, but did not name Grovesas one of these.8 Though the Union discussed theseproposals of the Respondent they were not agreed.Prior to a negotiation meeting about October 20,Respondent heard that a petition for decertification of theUnion would be filed with the Board. At this meeting,Respondent requested that negotiations be postponed for afew days until this matter could be clarified. A decertifica-tion petition was filed with the Board on October 20. Nofurther negotiations between the Respondent and theUnion have been held, although just prior to the hearing inthismatter, the Union requested a meeting on certainchanges in working conditions desired by Respondent.9E.The Refusal To Reinstate GrovesIn November, Respondent decided that it would transferEstelleWeiss, one of its two journeymen color screeners, toanother job function, in accordance with her desires.Pursuant to the prior agreement with the Union, Respon-dent notified the Union of an opening for a color screenerand requested that Herschel Johnson be sent. Johnsonrefused to return to work with Respondent at the time, andthe Union sent Gary Groves, the only other color screeneron the list who had not been reinstated.When Groves reported to James H. Webb, chiefexecutive officer of Respondent, on November 18, asdirected by the Union, Webb advised Groves that inWebb's opinion Groves was not qualified for the job, thatRespondent was in need of a journeyman color screener,and he considered that Groves "did not have what it tookto do it." Webb agreed to check with Taylor and Bishopconcerning this, and said he would call Groves thatafternoon with respect to their decision.Webb checkedwith Taylor and Bishop, who confirmed his opinion, andWebb that afternoon called and advised Groves that hewas not qualified for the position which Respondentwished to fill, and declined to reinstate him. At the hearingWebb emphatically denied that Groves' alleged priormisconduct had anything to do with Respondent's failureto reinstate Groves.As a result of Johnson's refusal to accept the colorscreening job at that time, Respondent did not transferWeiss from that position. At a later time, when Johnsondid come back to work for Respondent, Weiss wastransferred to another position. There is no evidence thatwere J Pemberton and D Rodriguez Nevertheless,Respondent thereafteroffered J Pemberton reinstatement(See C P Exh. 5)9The Union's original charge in this matter had alleged that Respondentrefused to bargain with the Union in violation of theAct. TheRegionalDirector refused to issue complaint on this issue and was sustained by theGeneral Counsel on appeal from this decision COLOUR IV CORPORATION49Respondent has employed more than two color screenerssince the strike,or that it has employed other thanjourneymen in that position,or that the two color screenershave not been able to perform the work required within theusual work periods.F.Analysis and ConclusionsPrior to the expiration of its most recent contract withtheUnion,onMay 31, Respondent employed twojourneymen color screeners.Because of an extraordinarysituationexistingat the time,Respondent hired anapprentice,Gary Groves,in its color screening department,prior to the strike which began on August 9. At the end ofthe strike this extraordinary situation no longer existed,and the Respondent advised the Union that it intended tooperate the color screening process with only two persons,both of whom were journeymen.The Union did not at anytime raise a question concerning this decision, thoughGroves and one striking color screening journeyman,Johnson,were not reinstated,and Respondent has operat-ed with only two journeymen color screeners since the endof the strike.It is therefore found,contrary to the positionof the General Counsel,that at the end of the strike, theapprentice color screening position which Groves had heldfor approximately 17 days was abolished by Respondentfor good and sufficient business reasons.In November,when Respondent had under considera-tion the transfer of one of its journeyman color screeners,Weiss, to another position,itoffered Johnson,a strikingjourneyman color screener, reinstatement in the expectedopening.When Johnson declined,Respondent refused totake Groves in his stead,and, in fact did not transfer Weissuntil Johnson at a later date agreed to come back to work.General Counsel argues that while Groves was not ascompetent as Johnson,he was qualified to do the workrequired,and particularly to take the place of Weiss whowas handicapped because of her size.However,there is noreason to discredit Respondent'scontention that thepositionwhich it contemplated opening was one thatrequired the qualifications of a journeyman,as Respondentadvised Groves when he applied for the opening.Certainly,the position was then held by a journeyman.While itwould seem that Groves received something less than a fairtrial during the 17 days he was employed by Respondent asan apprentice,Groves himself admits that he is not aqualified journeyman.Even as an apprentice,Groveswould still have been in a probationary status if he hadreturned to Respondent's employ. In the circumstances, itis found that Groves was not qualified for the position thenheld byWeiss,for which he was applying.Itmay be that Respondent breached its agreement withthe Union in respect to the recall of strikers by its refusal toreinstateGroves.However, this is not directly before meinasmuch as General Counsel has not alleged this to be aviolationof the Act,or that Respondent has refused tobargain in violation of the Act. I have,however,consideredthis factor in assessing Respondent'smotive for refusing toreinstate Groves.However,the record as a whole disclosesno animus against the Union on Respondent'spart.Respondent reinstated a considerable number of strikers,and at the time it rejectedGroves'application to return towork,Respondent was willing to take back another striker,Johnson.So far as this record shows,there is no indicationthat the latter was any less a supporter of the Union thanGroves.On thebasis of the above and the record as a whole,since it has been found that the positionGroves heldbefore the strike was abolished for proper business reasons,that the position for which Groves applied on November18was a journeyman position,for which Groves was notqualified,and that the Respondent'smotivation forrefusing to reinstate him was solely that Groves was notqualified for the contemplated opening,it is thereforefound that Respondent did not violatethe Act byrefusingto reinstateGary Grovesafter the strike as alleged in thecomplaint.On the basis of the foregoing,Imake the followingconclusions of law and recommended Order:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Respondent did not violatethe Act byits refusal toreinstateGary Grovesto the position which he held beforethe strike or to the position which Respondent contemplat-ed opening about November18, 1971.ORDEROn the basis of the foregoing findings of fact,conclu-sions of law,and upon the entire record in this case, thecomplaint in this matter shall be and it is dismissed in itsentirety.